 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Yulian Cruz Santa Cruz

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-372-APG-GWF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   YULIAN CRUZ SANTA CRUZ,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Simon Fanzong Kung, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Yulian Cruz Santa Cruz, that
21   the Revocation Hearing currently scheduled on December 18, 2019 at 10:30 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel just learned that Mr. Santa-Cruz was released to ICE custody
25   following his release on this case. Because Mr. Santa-Cruz is a Cuban national and cannot be
26
 1   deported, it is anticipated that he will eventually be released on an Order of
 2   Supervision. However, it is not known how long it will take before he is released. 1
                                                                                        0F




 3          2.      Defense counsel will need time following Mr. Santa-Cruz’ release to meet with
 4   him to discuss and review the violations alleged in the petition, some of which include new law
 5   violations.
 6          3.      The defendant is not in custody on this case, but he is in immigration custody.
 7          4.      The parties agree to the continuance.
 8          This is the first request for a continuance of the revocation hearing.
 9          DATED this 10th day of December, 2019.
10
11    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
12
13       /s/ Raquel Lazo                                 /s/ Simon Fanzong Kung
      By_____________________________                 By_____________________________
14    RAQUEL LAZO                                     SIMON FANZONG KUNG
      Assistant Federal Public Defender               Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
            1
               Last time Mr. Santa-Cruz was taken into ICE custody (following his January 12, 2018
26   release from BOP), he was detained for approximately 9 months.
                                                     2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-372-APG-GWF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     YULIAN CRUZ SANTA CRUZ,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, December 18, 2019 at 10:30 a.m., be vacated and continued to January 23,

12   2020 at the hour of 9:30 a.m. in courtroom 6C; or to a time and date convenient to the court.

13          DATED this 11th day of December, 2019.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
